Citation Nr: 0109738	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right elbow 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1990 to July 
1996, with additional unverified service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran is not shown to have bilateral hearing loss 
as defined by VA regulation.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991) 
(Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the record and finds that all relevant 
evidence necessary for an equitable disposition of this claim 
has been obtained, and there is no further development needed 
to satisfy the duty to assist.  Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
This will be discussed in greater detail later in the 
decision.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  In addition, 
certain chronic diseases, including hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of his disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2000).

A review of the veteran's service medical records (SMRs) 
reflects that he displayed some level of hearing loss at the 
time of his enlistment physical examination in November 1989.  
However, the results of an August 1994 audiogram depicted a 
much more severe level of hearing loss in both ears.

The audiogram reflected the following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
35
50
LEFT
15
10
40
45
45

The hearing loss was of such a nature as to satisfy the 
criteria, at that time, for entitlement to service connection 
under 38 C.F.R. § 3.385.  A comment in the remarks section of 
the audiogram report indicated that the veteran required an 
audiology and otolaryngology referral and that he was 
routinely exposed to hazardous noise.  There is no indication 
in the SMRs whether or not the veteran was referred for such 
evaluations.  Further, the veteran elected not to have a 
separation physical examination in July 1996 so the August 
1994 audiogram represents the latest evidence of a hearing 
evaluation in service.

The veteran submitted his current claim in June 1999.  The RO 
contacted the veteran in July 1999 and requested that he 
provide information regarding any treatment he had received 
since service.  The veteran was advised that either he, or 
VA, could request any treatment records identified.  He was 
further advised that the best type of evidence would be 
statements from doctors who had treated him since his 
discharge from service.  He was advised to send the evidence 
within 60 days if possible.  The veteran was also informed 
that the evidence needed to be received within one year in 
order to establish the earliest date possible for the payment 
of benefits due.  

The veteran responded in August 1999 that he had not received 
any treatment for his claimed conditions since service.  He 
said that he took over the counter medications for his 
conditions.

The veteran was afforded a VA audiological examination in 
November 1999.  The results of an audiogram at that time 
showed an improvement of the veteran's hearing when compared 
to the August 1994 audiogram.  The pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
15
LEFT
15
10
20
20
30

The average decibel loss was 19 in the right ear and 20 in 
the left ear.  Speech reception testing was reported as 100 
percent for the right ear and 96 percent for the left ear.  
The examiner commented that there was normal hearing acuity 
bilaterally through 4000 Hertz.

The veteran's claim was denied as not well grounded in 
November 1999.  The basis for the denial was that the current 
VA examination did not demonstrate a hearing loss disability 
by VA standards.  The results of the August 1994 audiogram in 
service were noted; however, there still was no evidence of a 
current disability.  The veteran was advised of this action 
in December 1999.

The veteran submitted his notice of disagreement in March 
2000.  He noted the change in hearing reflected between his 
entrance physical examination and the August 1994 audiogram 
and argued that this supported entitlement to service 
connection.

The veteran was provided a statement of the case (SOC) in 
March 2000, which detailed the applicable standard for 
establishing service connection for hearing loss.  He was 
also advised that the current evidence of record did not 
demonstrate that his level of hearing loss satisfied the 
necessary criteria to establish service connection.

In reviewing the evidence, the Board finds that the veteran 
does not meet the criteria necessary to establish service 
connection for bilateral hearing loss.  While the August 1994 
service audiogram does reflect results sufficient to satisfy 
the necessary criteria, it appears that those results were 
acute and transitory, or least not chronic in light of the 
November 1999 audiogram.  There is no evidence of a current 
disability and where there is no disability, service 
connection cannot be established.

The Board notes that the claim does not involve an issue of 
whether or not the veteran was exposed to acoustic trauma in 
service.  Service connection for this disability requires a 
claimant to satisfy the criteria found at 38 C.F.R. § 3.385.  
The evidence of record does not satisfy that criteria.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for bilateral hearing loss.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); VCAA, 
§ 4, (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. § 3.102 (2000).

In regard to the VCAA, the Board notes that Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1999), requires 
consideration of whether a previous version, or the change in 
law, is more favorable to the veteran.  The VCAA eliminates 
the requirement to submit a well-grounded claim, and 
represents a codification of the duty to assist and provide 
notification to a claimant that is more favorable to the 
veteran.

In this case, there is no indication of any missing SMRs.  
Further, the veteran stated that he had not received any 
post-service treatment for his claimed hearing loss.  The 
veteran has not alleged that there are any outstanding 
treatment records that could be obtained to support his 
claim.  Moreover, he has been informed of the criteria 
necessary to establish service connection for his claimed 
bilateral hearing loss.  The Board finds that there is no 
further duty to assist the veteran in that there is no new 
evidence to pursue and the appellant has been provided with a 
current VA examination to evaluate his claimed disability.  
VCAA, § 3(a), (to be codified at 38 U.S.C. § 5103A).

In regard to notification, the veteran was informed of the 
elements necessary to establish a well-grounded claim, and 
thus, service connection, in November 1999.  The March 2000 
statement of the case provided a discussion of the pertinent 
laws and regulations and again addressed the evidence and why 
it did not support the veteran's claim.

Upon review of the claims file, the Board is satisfied that 
the veteran was provided full assistance in the development 
of his claim and notice of VA actions as contemplated under 
the VCAA.  Accordingly, there is no basis to remand the case 
to the RO.  The Board has also considered possible prejudice 
to the veteran under Bernard v. Brown, 4 Vet. App. 384, 394 
(1993), by the Board's review under the VCAA in the first 
instance.  The Board finds that there is no prejudice to the 
veteran by the Board's actions.  As noted before, the RO 
provided the veteran with essentially the development 
required by the VCAA.  The veteran has not alleged that there 
is any outstanding evidence that would demonstrate that he 
satisfies the criteria for service connection for bilateral 
hearing loss at this time.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims, to include providing notice of actions taken to 
development a claim.  The provisions of the VCAA are 
applicable to this case.

In regard to the veteran's claims involving his right knee 
and right elbow the SMRs show that the veteran was treated 
for complaints involving the right knee in March 1994.  The 
SMRs reflect treatment on one occasion and an assessment of 
right knee strain.  The right elbow was evaluated in July 
1996.  The veteran had bumped it against a doorway and 
developed pain.  The assessment at that time was olecranon 
bursitis.  

The veteran was afforded a VA orthopedic examination in 
November 1999.  The examiner noted the history of injury in 
service.  There is no indication that the SMRs were reviewed.  
The diagnosis was arthralgia of the right knee and right 
elbow with no loss of function due to pain.

The veteran was then afforded a gastrointestinal (GI) 
examination in November 1999.  The examiner noted that the 
veteran complained of pain in his joints, particularly his 
right knee and right elbow.  While no physical findings 
regarding those joints were mentioned, the examiner provided 
a diagnosis of degenerative joint disease of both knees and 
right elbow (DJD).  However, there is no indication that x-
rays of the affected joints were ever performed.  Further, it 
is not clear as to how the examiner arrived at the diagnosis 
of DJD.

In the November 1999 rating decision on appeal, the veteran's 
claims were denied as not well grounded.  The only diagnosis 
referred to was that of arthralgia.  There was no mention 
made of the diagnosis of DJD.  

The Board notes that the two VA examination reports are in 
conflict.  The one finding that no true disability exists, 
and the other providing a diagnosis of DJD.  Since the second 
examiner did not provide a basis for the diagnosis, the 
examination should have been returned for clarification.  
Since it was not, the Board is not free to arrive at its own 
conclusion as to what constitutes a proper diagnosis for the 
veteran.  The Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims.  
See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 
6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Therefore a new examination is required to resolve 
the discrepancy between the prior examinations.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claim, if any.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified.  Any 
efforts to obtain the records must be 
documented in the claims folder and the 
veteran must be informed of the results 
of the requests for records in keeping 
with the VCAA.  Any records received 
should be associated with the claims 
folder.

3.  Upon the completion of the action 
requested in paragraphs 1 and 2, the RO 
should schedule the veteran for VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available and reviewed by the examiner 
prior to the examination.  All necessary 
tests should be conducted, including x-
rays, etc., which the examiner deems 
necessary.  The examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
is requested to provide an assessment as 
to whether it is at least as likely as 
not that any current right knee or right 
elbow disorder is related to any incident 
of service.  The examiner should provide 
a complete rationale for all conclusions 
reached.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

 



